Citation Nr: 0719223	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
April 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision of the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
sinusitis being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has hearing loss or tinnitus related to his active service.  

2.  The veteran has not been diagnosed with tinnitus.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service; and sensorineural hearing loss, may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, in a December 2005 letter, the RO provided 
timely (i.e. prior to the rating decision on appeal) notice 
to the veteran regarding what information and evidence is 
needed to substantiate a service connection claim, specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  Additionally, a November 2006 letter 
provided the veteran with notice compliant with Dingess.  

The Board notes that the veteran did not receive timely 
notice as to the disability rating and the effective date 
elements.  As such, the VCAA notice, was deficient as to 
timing and the error is presumed prejudicial.  Nevertheless, 
the Board finds that such presumption of prejudice is 
rebutted because this error did not affect the essential 
fairness of the adjudication.  The defect was cured because 
the veteran had actual knowledge of what was necessary for 
the disability rating and the effective date elements.  As 
stated previously, notice compliant with Dingess was provided 
to the veteran in a letter dated November 2006.  While the 
notice provided was not given prior to the RO adjudication of 
the claims, the notice was provided prior to the transfer and 
certification of the veteran's claims to the Board.  The 
content of the notice fully complied with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and both the veteran and 
his representative had time to consider the content of the 
notice and respond with any additional evidence or 
information that was pertinent to the claims.  The 
representative submitted arguments on behalf of the veteran's 
claims in a May 2007 Appellant's Brief.  That statement 
(issued after the notice compliant with Dingess) provided the 
representative the opportunity to make additional arguments 
in support of the claims.  Therefore, the Board finds that 
the veteran was given, via his representative, "a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA," such that the VCAA timing error did not 
affect the essential fairness of the claims.  See Sanders, 
supra.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, since the claims for service connection 
will be denied, no disability rating or effective date will 
be assigned.  In light of the foregoing, the Board concludes 
that the defect in the timing of the notice as to the 
disability rating and effective date elements constitutes 
harmless error.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes VA treatment records and private treatment records.  
There are no known additional records to obtain.  A hearing 
was offered, and the veteran declined.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for hearing loss and tinnitus as a result of his 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
diseases, including sensorineural hearing loss, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a both hearing loss and 
tinnitus.

At the outset, service medical records are devoid of 
findings, treatment, or diagnoses consistent with hearing 
loss or tinnitus.  On entrance examination in October 1952, 
it was noted that the veteran had hearing acuity measured as 
15/15 in both ears.  The same was true on separation 
examination in March 1953.  There was no evidence of 
treatment for acoustic trauma or tinnitus.  On separation 
examination, his ears were evaluated as normal.  Neither 
hearing loss nor tinnitus were noted until many years after 
separation from service.  This lengthy period without 
treatment for the claimed conditions is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The Board finds it pertinent that since separation from 
service, there are no findings, treatment, or diagnosis 
related to tinnitus.  While records show that the veteran 
reported symptoms including impacted cerumen, ear infections, 
and hearing loss, there is no medical records indicating that 
he reported complaints of tinnitus.  In short, there is no 
diagnosis at all regarding tinnitus.  In order to prevail on 
a claim for service connection, there must be current 
evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Here, there is no 
competent medical evidence indicating that the veteran 
currently has tinnitus.  Without a current diagnosis of 
tinnitus, there is no basis to grant the veteran's claim for 
service connection for this condition. 

As for hearing loss, the veteran underwent an audiological 
examination in January 2003 at Alliance Hearing Center.  The 
diagnosis included moderate to severe mixed hearing loss.  
The findings on audiological evaluation indicate that the 
veteran's hearing loss was severe enough to meet the criteria 
found at 38 C.F.R. § 3.385 for having a hearing loss 
disability.  Despite the fact that a hearing loss disability 
was found, the examiner did not provide any opinion linking 
the veteran's hearing loss to his period of service.  
Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the current hearing 
loss disability (which is not disputed) and some aspect of 
the veteran's period of service decades earlier.  

Additional records show that the veteran had  treatment for 
ear problems and hearing loss since 2003.  In March  2005, 
the veteran was treated for chronic otitis media and impacted 
wax.  In June 2005, the veteran made complaints of hearing 
loss.  It was noted that he had chronic otitis media in 
April 2004.  In August 2005, he was seen again complaining of 
hearing loss.  The examiner noted that the veteran had no 
recent audiograms and did not wear hearing aids.  The 
diagnoses were hearing loss and otitis media.  An audiogram 
consultation was made.  

Although the veteran's January 2003 audiological examination 
shows that the veteran met the standard for having a hearing 
loss disability for VA purposes, there remains no evidence of 
record linking the hearing loss disability to the veteran's 
active duty service.  Lacking evidence showing hearing loss 
in service or sensorineural hearing loss within one year of 
service discharge, and with no evidence linking his presently 
diagnosed hearing loss with active duty service ending 
decades earlier, the preponderance of the evidence is against 
the claim for service connection for hearing loss.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

There is additional development needed in this case.  

The current claim for service connection for sinusitis is not 
the veteran's first claim seeking service connection for this 
condition.  The RO previously denied the claim by rating 
decision of April 1953.  The veteran was notified of the 
denial in a letter dated in September 1953.  He was 
instructed on what to do if he did not agree with the 
decision.  As the veteran did not timely disagree with or 
perfect an appeal from the rating decision, the April 1953 
decision is final.  See 38 U.S.C.A. § 7105(c).  

To reopen a previously denied claim, the veteran must submit 
new and material evidence.  See 38 C.F.R. § 3.156.  Whether 
new and material evidence has been submitted is a preliminary 
issue to the reopening of the claim.  If new and material 
evidence is submitted, the claim will be reopened and 
adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Here, after the veteran submitted his recent (November 2005) 
claim for service connection for sinusitis, the RO did not 
address the fact that the veteran had to submit new and 
material evidence to reopen the previously denied claim for 
service connection.  In its VCAA letter, the RO failed to 
even address new and material evidence.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) clarified the duty to notify in 
matters where the appellant is seeking to reopen a previously 
and finally denied claim by submitting new and material 
evidence.  The Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit sought.  VA made no such attempt in the instant case.    

In February 2006, the RO denied the matter on the merits 
without addressing whether new and material evidence was 
received.  After the veteran received notice of the denial of 
service connection for sinusitis and a copy of the rating 
decision, it was apparent from the rating decision and the 
later issued March 2007 statement of the case, that the RO 
had decided the claim on a direct service connection basis, 
rather than on a new and material evidence basis.  

Regardless of the RO's actions in addressing the claim on the 
merits, the Board must still determine whether new and 
material evidence has been received.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In this matter, the veteran was never given any notice (VCAA 
compliant or otherwise) as to what would be considered new 
and material evidence to reopen his claim.  See Kent, supra.  
The veteran must be afforded proper notice prior to 
adjudication of this matter by the RO or the Board.

Accordingly, this matter is REMANDED for the following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate to the matter regarding 
whether new and material evidence was 
received to reopen a claim of entitlement 
to service connection for sinusitis.  
Such notice should provide the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw 
discussed above.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  
This notice should specifically describe 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent v. Nicholson, supra.

2.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and adjudicate 
the issue of whether new and material 
evidence was received to reopen the claim 
for service connection for sinusitis.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


